United States Court of Appeals
                     For the First Circuit

No. 12-1315

                         UNITED STATES,

                            Appellee,

                               v.

                       RODNEY L. RUSSELL,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
              Thompson and Kayatta, Circuit Judges.



     William S. Maddox for appellant.
     Margaret D. McGaughey, Assistant United States Attorney, with
whom Thomas E. Delahanty II, United States Attorney, was on brief,
for appellee.




                         August 26, 2013
            THOMPSON, Circuit Judge.      Appellant Rodney L. Russell

applied for and received government subsidized health care coverage

for several years.     Although Russell was working under the table

during those years, he claimed on his renewal applications that he

had no income to report.        After a government investigation,

indictment, and multi-day trial, a jury convicted Russell of making

false statements in connection with the payment of health care

benefits, 18 U.S.C. § 1035(a)(2).       On appeal, Russell attacks his

conviction on multiple grounds.     After careful consideration, we

affirm.

                              BACKGROUND

                       A.   Health Care Subsidy

            We walk through the relevant facts in the light most

favorable to the verdict.    United States v. Mercado, 412 F.3d 243,

245 (1st Cir. 2005).

            Shortly after losing his job and accompanying health

insurance in 2006, Russell applied for subsidized health insurance

coverage through the Dirigo Health Agency's DirigoChoice Health

Program ("Dirigo").    In 2003, the Maine legislature created Dirigo

Health Agency to expand access to health insurance coverage for

Maine citizens who cannot otherwise afford it.      Dirigo negotiates

competitive rates and benefit packages with private insurance

carriers.   Through the DirigoChoice Program ("Dirigo Choice"), the

agency also subsidizes insurance premiums for Maine citizens whose


                                  -2-
income level falls below 300% of the federal poverty level.                   The

subsidy must be renewed every twelve months.

             To qualify for the subsidy, applicants must fill out two

applications:     an insurance application to the insurance carrier

and a subsidy application to Dirigo.              The applicant certifies the

subsidy application and submits supporting documentation, such as

income tax returns and proof of income.                The primary determinants

of subsidy eligibility are income and household size.

             In 2006, after losing his job as a stockbroker and

financial advisor at the retirement investment firm Commonwealth

Financial Network d/b/a Brown Company, and his accompanying health

insurance, Russell applied for and received subsidized health

insurance     coverage        through    Dirigo      Choice.     Russell's   2006

application included information about his employment and income,

as   well    as   a     pay    stub     from   the     Bureau   of   Unemployment

Compensation.1        It also included a signed certification statement

that read:

             In signing this statement, I certify that I
             meet the eligibility requirements checked
             above.   If I'm covering my spouse/domestic
             partner, I certify that he/she also meets
             individual eligibility requirements. I will
             contact the Dirigo Health Agency if my
             circumstances change.     I understand that
             failure to do so may result in loss of
             coverage for me and my family members.



     1
      Russell received unemployment                  benefits   roughly   between
October 2006 and March 2007.

                                         -3-
           The following year, Russell applied to renew his subsidy.

Where the application asked about gross wages, tips and salaries,

Russell responded, "not available."         Russell also indicated "not

available" when asked about his net self-employment income and

gross receipts minus allowable business expenses.           He reported an

$8,000 IRA withdrawal, $575 monthly rent, and $600 cash left in his

account which he said he would be "taking out soon."               Russell

signed a verification clause on the application which read in

pertinent part:

           I understand the questions on this form. All
           statements and answers I have given are true
           and complete. The Dirigo Health Agency . . .
           may check information submitted on this form
           . . . . I understand it's a crime to knowingly
           provide false, incomplete, or misleading
           information on this form and that I could be
           charged with perjury.

Relying on the information in Russell's application, in November

2007, Dirigo awarded him an 80% subsidy in the amount of $4,100 for

another full year of coverage (December 1, 2007 through November

2008).2

           Russell applied to renew his subsidy a second time on

October 29, 2008.     The 2008 renewal application included his 2007

tax   return   and   reported   IRA    distributions   of   $9,133.33   and

unemployment benefits of $4,160 for a total income of $13,293.33.

Russell represented he had no gross wages, tips, or salaries before


      2
      At the time of Russell's renewal application, the income cut
off was $14,700.

                                      -4-
deductions to report by responding "zero" on the relevant section

of the application.      He also signed a similar certification that

accompanied   his   2007    renewal     application.      Relying     on   the

information   provided     in   the   2008   renewal   application,   Dirigo

awarded Russell an 80% subsidy in the amount of $7,500.3

           A year later in 2009, Russell submitted a third renewal

application. He represented he had no gross wages, tips, salaries,

or self-employment income by answering "zero" on the relevant lines

in the application.   He also completed the same certification that

accompanied his 2007 and 2008 renewal applications.          In an October

29, 2009 email exchange with Tarnya Brunelle, an eligibility

specialist at Dirigo, Russell confirmed that he had "not received

unemployment benefits or any other kind of income since spring

2007."    Based on Russell's representations in his 2009 renewal

application, Dirigo awarded him an 80% subsidy in the amount of

$4,100.

           For three years -- 2007, 2008, and 2009 -- Russell had

received a subsidy based on his representations on each application

that he had no income to report and that he was unemployed, but

neither turned out to be true.        He had in fact been working for his

high school friend, Malcolm French, all along.




     3
      At the time of Russell's 2008 renewal application, the income
cutoff for the subsidy was $15,600.

                                      -5-
                            B.     The Trial

             A federal grand jury investigation eventually led to an

indictment    charging   Russell    with   six   counts   of   making   false

statements in receiving health care benefits in violation of 18

U.S.C. § 1035(a)(2).      Each count corresponds to the date of an

alleged false statement:     November 7, 2007, the date of Russell's

2007 renewal application (Count One); October 26, 2008, the date of

his 2008 renewal application (Count Two); October 29, 2008, the

date of the signed certification that accompanied the 2008 renewal

application (Count Three); October 23, 2009, the date of the 2009

renewal application (Count Four), and the date of the signed

certification (Count Five); and October 29, 2009, the time stamped

on the email exchange between Russell and Burnell from Dirigo

(Count Six).     The case proceeded to trial on April 25, 2011.

                  1.   Employment with Malcolm French

             At trial, the government presented evidence that Russell,

after losing his job at the Brown Company in 2006, started working

in some capacity for French.           French owns several businesses

including:     Cold Stream Contracting, a gravel and construction

business;4 Malcolm French Professional Forestry, which cuts trees,

hauls wood, and performs other forestry services; Malcolm French

Logging; and a garage in Enfield (now in LaGrange), Maine.



     4
      French has employees put ground cover over salmon culverts on
Cold Stream Contracting property.

                                     -6-
             The jury heard testimony from French employees that they

had seen Russell working in French's office.    Steven Benson Jr., a

French employee, testified he saw Russell work in French's office

once or twice every two or three weeks when Benson dropped off

paperwork.    When Benson dropped off paperwork, he would pass it to

Russell if Russell was there.     According to Benson, Russell used

the computer in the office on at least one occasion and several

times endorsed checks with a rubber stamp bearing French's name.5

If Benson called looking for French, Russell sometimes answered the

phone. Another employee of French, Jeffrey Fogg, testified that he

saw Russell at the computer in the office and recalled giving

Russell time cards and receipts from different purchases.

             In addition to the testimony of French's employees,

Russell's ex-wife, Julie Plummer, testified that Russell wore work

boots, worked late, and complained about working hard and doing

backbreaking work.      Rhonda Henderson, Russell's current wife,

testified that shortly after they met in August 2007, Russell

introduced her to Malcolm French, and his wife, Barbara French.

Russell claimed that he was working for himself cutting wood on

French's land. At one point, Russell, according to Henderson, told

her that he was helping Malcolm French install culverts to allow

salmon to swim upstream on his (French's) property as part of the



     5
      Benson did not see Russell after French built his new garage
in LaGrange, Maine in 2009.

                                  -7-
work done by an entity called Old Stream Conservation Associates.

Bank records showed that Russell signed checks on behalf of Old

Stream Conservation Associates.

              Jerald Davis, an employee of Griffin Greenhouse Supplies

in Maine, which sells greenhouse and nursery supplies, recalled

speaking to Russell around a dozen times both in person and by

telephone about purchasing supplies for Cold Stream Contracting.

Davis remembered Russell in particular because he always paid for

his purchases, such as $9,000-$11,000 worth of soil and multiple

bags of fertilizer, using cash placed in Ziploc bags.                  Davis

testified that Russell told him he needed these and other materials

for the salmon culverts.6

                               2.    Cash In

              The government introduced evidence that French had been

paying Russell in cash and Russell, in turn, paid his bills in

cash.       Bank records showed that between January 2007 and 2009,

$30,000 cash was deposited into Russell's account, but there were

no checks from Cold Stream Contracting (not to be confused with Old

Stream Conservation); there might have been one check from French

Professional Forestry. One French employee, who was always present

when other French employees picked up their paychecks, testified

that the employees received their paychecks in envelopes bearing



        6
      Davis was not aware           of   a   business   called   Old   Stream
Conservation Associates.

                                     -8-
their names, but he never saw Russell's name on any of those

envelopes.

                                3.    Cash Out

             Between 2007 and 2009, Russell, according to Henderson,

paid $500 in monthly household bills and several thousand dollars

for his daughter's college tuition in cash. As for Russell's rent,

with the exception of a February 2007 payment, evidence at trial

also showed his rent got paid with cash or money orders.

                           4.   Boston Financial

             But there was more.        Through the testimony of a human

resources specialist for Boston Financial in Rockland, Maine, the

government put forth the resume and employment application Russell

submitted     in   March   or   April    2010    for    a    customer   service

representative position with Boston Financial.                Russell's resume

stated that between January 2007 and August 2009, he was employed

as Treasurer for Old Stream Conservation Association in Maine.               He

listed as his primary responsibilities managing the budget and

bookkeeping.       His resume also listed his prior employment as a

financial    advisor   with     the   Brown   Company       and   PaineWebber.

Russell's completed employment application stated his starting and

final salaries for Old Stream Conservation were $10 per hour.               The

application listed Old Stream's business address, French as his

supervisor, and paying bills and communicating with agencies as his

duties.     Russell signed the application under the certification


                                      -9-
attesting to its truthfulness.    After Russell passed a background

check, Boston Financial hired him.

                        5.   Russell's Defense

            The defense's theory, as indicated by closing arguments,

was that there was no proof Russell ever received cash from French,

or that Russell was even employed by French. Russell, according to

the defense, got by every day by living on cash gifts and loans

from family and friends and reducing his daily expenses.7    And as

far as the Boston Financial application, Russell listed employment

for French only because he wanted to avoid the appearance of a gap

in his employment history -- a gap he thought would raise red flags

to Boston Financial and decrease his chances of getting hired.

            After a four-day trial, the jury found Russell guilty on

Counts Two through Five, but not guilty on Counts One and Six.   The

district court denied Russell's renewed motion for a judgment of

acquittal, or, in the alternative, a new trial.    Russell's appeal

followed.




     7
      Russell's brother and sister, as well as several of his
friends, testified that they loaned Russell money between 2007 and
2009. Attorney Michael Griffin testified that at French's request,
he incorporated Old Stream Conservation in 2006.     According to
Griffin, Old Stream Conservation did not employ Russell, but
Russell did serve as the company spokesman and was authorized to
sign checks on its behalf.

                                 -10-
                                  DISCUSSION

             Russell    claims    multiple      errors   below.        First,    he

challenges the jury instructions on willfulness under 18 U.S.C.

§ 1035(a)(2).     Second, he contends that the government failed to

present sufficient evidence that his alleged false statements were

material to support the conviction.              Third, Russell argues the

district court erroneously excluded testimony by Henderson about

his state of mind when applying for the job with Boston Financial

in   2010.      And    finally,       Russell   makes    multiple      claims    of

prosecutorial misconduct.         We address each argument in seriatim,

providing additional facts as necessary.

                           I.    Jury Instructions

             We start with Russell's challenge to the jury instruction

on   the   definition     of    the   willfulness    element      of   18    U.S.C.

§ 1035(a)(2).         Because Russell preserved his objection to the

district court's refusal to give his requested instruction, our

review is de novo.       United States v. Fernandez, Nos. 12-1289, 12-

1290, 2013 WL 3215461, at *10 (1st Cir. June 26, 2013); United

States v. Baird, 712 F.3d 623, 627-28 (1st Cir. 2013).                      We will

reverse the district court's refusal to give the instruction "only

if the instruction was (1) substantively correct as a matter of

law, (2) not substantially covered by the charge as rendered, and

(3) integral to an important point in the case so that the omission

of the instruction seriously impaired the defendant's ability to


                                       -11-
present his defense."      Baird, 712 F.3d at 628; United States v.

Whitney, 524 F.3d 134, 138 (1st Cir. 2008).

           18 U.S.C. § 1035(a)(2), the charged offense, provides in

pertinent part:

           (a) Whoever, in any matter involving a health
           care benefit program, knowingly and willfully
           . . .

           (2) makes any materially false, fictitious, or
           fraudulent statements or representations, or
           makes or uses any materially false writing or
           document knowing the same to contain any
           materially false, fictitious, or fraudulent
           statement or entry,

           in connection with the delivery of or payment
           for health care benefits, items, or services,
           shall be fined under this title or imprisoned
           not more than 5 years, or both.

18 U.S.C. § 1035(a)(2).

           In charging the jury, the district court described the

elements of making a false statement in connection with a health

care benefit program under § 1035(a)(2).           The district court

instructed that the government had to prove beyond a reasonable

doubt    six   elements.     The   first   was   that   Dirigo   Choice,

"administered by the Dirigo Health Agency, is a healthcare benefit

program as that phrase is defined in these instructions."           The

second was that Russell "knowingly and willfully made a false

statement substantially as charged in the indictment" for each

count.    The court instructed that "[a] false statement is made

knowingly and willfully if Rodney Russell knew it was false or


                                   -12-
demonstrated a reckless disregard for the truth with a conscious

purpose to avoid learning the truth." The court told the jury that

"[a] statement is false if it was untrue when made."                    To decide

whether the defendant acted knowingly, the court continued, "you

may   infer    he   had   knowledge   of   a   fact   if   you   find    that   he

deliberately closed his eyes to a fact that otherwise would have

been obvious to him."       The jury was reminded that it was "entirely

up to [them] to determine whether he deliberately closed his eyes

to the fact and, if so, what inference, if any, should be drawn"

and to "bear in mind that mere negligence or mistake in failing to

learn the fact is not sufficient."

              The court then explained the third element: that Russell

"made the statement voluntarily and intentionally."                     The court

described "voluntarily and intentionally" to "mean[] that the

government must prove beyond a reasonable doubt that Mr. Russell

did not make the statement by accident or mistake."                The court's

instructions then addressed the last three elements:              that Russell

"made the false statement in connection with a healthcare benefit

program"; that Russell "made the false statement in connection with

the delivery of or payment for healthcare benefits, items, or

services"; and lastly, that Russell's "statement was material to

the Dirigo Health Agency."        On materiality, the court instructed

the jury that "[a] material fact or matter is one that has a




                                      -13-
natural tendency to influence or be capable of influencing the

decision of the decisionmaker to whom it was addressed."

           On appeal, as he did below, Russell says the court's jury

instruction on the definition of willfulness was wrong. Relying on

other circuit decisions interpreting the language of 18 U.S.C.

§ 1347, he claims that to convict for a violation of § 1035(a)(2),

the government must not only prove that Russell's statements were

false and that he knew they were false, but that he also knew that

making those false statements was illegal.           He says the district

court's refusal to adopt his proposed instruction on willfulness,

requiring that the government prove illegality or "bad purpose,"

was erroneous.8

           We   have   not   had   the    occasion    to   decide   whether

willfulness, as it is used in § 1035, requires the government to

prove that the defendant knew that making the false statement was

illegal.   The Ninth Circuit, however, recently tackled this issue

head-on in United States v. Ajoku, 718 F.3d 882 (9th Cir. 2013),

and rejected the argument that Russell makes before us -- that the


     8
      Russell proposed the following instruction on willfulness:

     An act or failure to act is "willful" if done voluntarily
     and intentionally, and with the specific intent to do
     something the law forbids, or with specific intent to
     fail to do something the law requires to be done; that is
     to say, with bad purpose either to disobey or to
     disregard the law.    Thus, if you find Rodney Russell
     acted in good faith, he cannot be guilty of the crime or
     crimes charged.


                                   -14-
willfulness element of § 1035 requires knowledge of unlawfulness.

Id. at 890. In Ajoku, the court explained that willfulness, in the

context of false statement crimes such as 18 U.S.C § 1001, is

defined as "deliberately and with knowledge"; proving the defendant

knew making the false statement was illegal is not required.                      Id.

at 889.    Such an interpretation of the definition of willfulness,

the court observed, is consistent with the traditional rule that

"ignorance of the law is no defense."               Id. (citing Bryan v. United

States, 524 U.S. 184, 196 (1998)).               The court went on to explain

that the language in § 1001 (where it got its definition of

willfulness) is nearly identical to that found in § 1035.                         Id.

("While § 1035 sanctions anyone who 'knowingly and willfully . . .

makes any materially false, fictitious or fraudulent statements or

representations,'       §    1001    sanctions      anyone    who    'knowingly   and

willfully   .   .   .   makes       any     materially      false,   fictitious    or

fraudulent statement or representation.'").                  The court noted that

the only substantive difference between the two statutes is that

§ 1035 is limited to matters involving a health care benefit

program,    while   §       1001    deals    only    with    matters    within    the

jurisdiction of the executive, legislative, or judicial branch of

the federal government.            Id. at 889.

            In addition to the nearly identical language in these two

criminal statutes involving false statements, the court observed

that they were enacted for the same purpose:                  "to protect federal


                                          -15-
interests    from     the   harms   of   knowing    and     willful      fraud   and

deception."       Id. at 890.   In light of their similar language and

shared    purpose,    the   court   held     that   the    same   definition      of

"willful" used in § 1001 applies in interpreting "willful" in

§ 1035.    Id.    Because the district court's jury instructions used

that definition -- i.e., "deliberately and with knowledge that the

statements were untrue or the document was false" -- the Ninth

Circuit concluded the district court did not err when instructing

the jury.     Id.     We agree with the Ninth Circuit's reasoning and

hold that, as used in § 1035, the "willfulness" element does not

require the government to prove that the defendant knew it was a

crime to make the particular false statement.

            Russell's reliance on Bryan v. United States, 524 U.S.

184 (1998), to urge us to conclude otherwise is misplaced.                         In

Bryan, the defendant was convicted of dealing in firearms without

a license in violation of 18 U.S.C. § 924(a)(1)(D).                   524 U.S. at

189-90.   The defendant challenged his conviction, arguing that the

court erred by failing to instruct that the government had to prove

that he knew of the licensing requirement.                Id. at 190.      Russell

latches    onto     the   Supreme   Court's    observation        that    the    word

"willful," when used in the criminal context, generally means the

act was undertaken with a "bad purpose."                  Id. at 191.      But the

Supreme Court also made clear that "[t]he word 'willfully' is

sometimes said to be 'a word of many meanings' whose construction


                                      -16-
is often dependent on the context in which it appears."             Id.   In

the   context   of   Russell's   case,   which   involves   a   §   1035(a)

violation, we agree with the Ninth Circuit that an instruction on

"willfulness" does not necessarily require knowledge of illegality.

           The other circuit decisions cited by Russell do not hold

otherwise. See United States v. Jones, 664 F.3d 966, 981 (5th Cir.

2011) (holding only that a jury instruction lowering the mens rea

requirement from "knowingly and willfully" to "knew, or should have

known" was inappropriate); United States v. Delgado, 668 F.3d 219,

225 & n.3 (5th Cir. 2012) (merely noting, but not giving substance

to, the willfulness requirement); United States v. Hayes, 574 F.3d

460, 477-78 (8th Cir. 2009) (motion for acquittal should have been

granted where no evidence suggested that defendant was aware that

false statement was being made).9

           Because the district court here properly instructed the

jury that the government need only prove that the defendant's

statements were false and that the defendant knew they were false,

we find no error.




      9
      Russell's reliance on United States v. Awad, 551 F.3d 930,
938-40 (9th Cir. 2009), is particularly misplaced. As discussed
above, even to the extent that dictum in that case suggests that
there can be no willfulness without knowledge of illegality, not
even the Ninth Circuit applies that rule to cases under § 1035.
See Ajoku, 718 F.3d at 882.

                                  -17-
                             II.   Materiality

             Russell's next challenge concerns the materiality of his

alleged misrepresentations to Dirigo on his 2008 and 2009 subsidy

applications and certifications.          He says there was insufficient

evidence for the jury to conclude that the false statements he made

were material to Dirigo's decision to award him subsidized health

care because even if he was working, his income in those years

would have still made him eligible for the subsidy.

             We review Russell's sufficiency of the evidence challenge

de novo, considering the evidence in the light most favorable to

the verdict.     United States v. Rios-Ortiz, 708 F.3d 310, 315 (1st

Cir. 2013).     We will reverse only if we find that "no rational

factfinder could have concluded that the evidence presented at

trial, together with all reasonable inferences, established each

element of the crime beyond a reasonable doubt."           United States v.

Symonevich, 688 F.3d 12, 23 (1st Cir. 2012) (citing United States

v. Rodriguez-Vélez, 597 F.3d 32, 39 (1st Cir. 2010)).

             "[A] false statement is material if it has a 'natural

tendency to influence, or [is] capable of influencing, the decision

of the decisionmaking body to which it was addressed.'"              Neder v.

United States, 527 U.S. 1, 16 (1999) (quoting United States v.

Gaudin, 515 U.S. 506, 509 (1995)) (alteration in original).               The

government    need   not   prove   that    the   false   statement   actually




                                    -18-
influenced or deceived the decisionmaker. United States v. Newell,

658 F.3d 1, 17 (1st Cir. 2011).

          The   jury    here    could   have    reasonably   concluded    that

Russell's statements had a natural tendency to influence Dirigo's

decision to award him subsidized health care, and thus were

material, even if Dirigo did not actually rely on those statements.

At trial, the jury heard testimony from Dirigo's director that

there was a limit on the income an applicant could earn in 2008 and

2009 to be eligible for an 80% health care subsidy like the one

Russell was awarded.     The jury learned that Dirigo does not employ

investigators to verify statements made by applicants on subsidy

applications    and    that    the   agency    therefore   has    to   rely   on

applicants' statements in determining eligibility.                 The agency

requires the applicant to sign a certification to help it ensure

that all the representations made by the applicant are true.

Russell was awarded a $7,500 subsidy in 2008, and a $4,100 subsidy

in October 2009, based on his representation in his application

that he was neither employed nor receiving income.               He signed the

accompanying certifications attesting to the truthfulness of his

statements in those applications.

          During closing arguments, defense counsel argued that

Russell's statements could not have been material to Dirigo's

decision because he would have qualified for a subsidy even if he

had accurately reported his income.            The government, on the other


                                     -19-
hand, urged that materiality turns on whether the false statements

have a natural tendency to influence or are capable of influencing

the decisionmaker.     Whether Russell's statements were material was

ultimately a question for the jury.               But the record clearly

supports a finding that Russell received income in the amount he

reported, plus some additional sums that he did not disclose.             Had

he forthrightly stated on his application that he had unspecified

amounts of undocumented cash income above the precise amounts he

reported, it is reasonable to believe that Dirigo might well have

determined     that   he   failed   to     meet   his   burden   of   proving

eligibility.    As we said, the government need only prove that the

false statement had a "natural tendency to influence, or [is]

capable of influencing, the decision."             Neder, 527 U.S. at 16

(quoting Gaudin, 515 U.S. at 509) (alteration in original).             Given

the evidence presented at trial, we believe that a rational fact

finder could conclude that they were material.

           Russell says that the court's rulings on the loss amount

and restitution at sentencing support his argument that the false

statements were not "material" to Dirigo's decision to award

Russell subsidized health care and that, as a result, the jury's

verdict cannot stand.       The district judge's remarks at Russell's

sentencing do not change our view.         At sentencing, the judge heard

counsel on the amount of loss and whether restitution should be

ordered.     The judge summarized the defense's argument -- namely,


                                    -20-
that there was no actual loss because "the false statement didn't

make a difference."    The defense's theory, as understood by the

judge, was that even if Russell was working at the time of his

alleged false statements in 2008 and 2010, there is no evidence he

earned more than the amount that he would have been allowed to earn

to receive subsidized coverage.     And thus, "if he had told the

truth, the result would have been the same."

           Noting the complexity in calculating the loss amount, the

judge concluded that there was insufficient evidence in the record

to determine what amount Russell earned while employed by French

from the fall of 2007 to June 2010.     There was "no basis," in the

judge's view, "to logically come to the conclusion that [Russell]

made more than the amounts that would have entitled him to the

subsidy . . . ."      The judge then addressed the government's

argument that the loss calculation should be determined by the

amount in premiums (estimated by the government at $19,000) that

Russell intended to take by falsely claiming he was not working on

the subsidy renewal applications.      In doing so, the judge said he

was not "convinced, based on th[e] record, that [Russell] intended

to steal premiums from the Dirigo program by falsely reporting no

income."    The judge was, however, convinced that Russell was

working and that he was working for Malcolm French.         What was

perplexing for the judge was why Russell did not simply report he

was working.


                                -21-
             Because Russell's earnings could not be calculated, the

judge concluded he could neither determine the loss amount nor

order restitution.      The judge explained that the record did not

support a finding that Russell "would not have been entitled to the

subsidy in any event."        And, the judge added, if Russell was

entitled to the subsidy, there was no "victim for whom restitution

is owed."

             The court's conclusion as to loss amount and restitution

does not call into question the jury's finding that the false

statements to Dirigo were material.      In imposing the sentence, the

court made clear that the verdict was "compelled by the evidence,"

explaining that Russell "knew he was lying when he completed th[e]

forms and said he was not working."          It was for the jury to

determine whether Russell's misrepresentations to Dirigo were

capable of influencing its decision to award him subsidized health

care, even if, as defense counsel argued, his earnings at the time

were so low that he still would have been eligible to receive the

subsidy.      As indicated by the verdict, they answered in the

affirmative, and we will not disturb their conclusion.

            III.   State-of-Mind Exception Under Rule 803(3)

             At trial, Henderson testified that she was aware Russell

completed an application with Boston Financial prior to being

offered a job there.      At that point, defense counsel asked her:

"Was Mr. Russell worried that if he didn't put down that he was


                                  -22-
employed by Old Stream Conservation and that he was earning money

from it, that he wouldn't get the job with Boston Financial?"

After   Henderson     responded,   "Yes,"    the    government    objected    on

hearsay grounds. Defense counsel argued that Henderson's testimony

that Russell was worried was admissible as a state-of-mind hearsay

exception under Federal Rule of Evidence 803(3).

            After hearing argument from counsel and voir dire of

Henderson    (which    revealed    she     helped    Russell     complete    the

application), the court ruled that Henderson's testimony about

Russell's worry and the reason for his worry was not admissible

under the rule.        Russell's statement to Henderson that he was

worried, the court said, was inseparable from Russell's memory

about his employment history from 2007 to 2009 when completing the

form.

            On appeal, Russell continues to press that Henderson's

testimony about Russell's state of mind when he was completing his

2010 job application for Boston Financial is admissible under Rule

803(3).     Under that rule, hearsay is admissible if it is a

statement that expresses a declarant's state of mind at the time

the statement is made.      The rule allows, in pertinent part, any:

            statement of [a] declarant's then existing
            state of mind . . . such as intent, plan,
            motive, design, mental feeling . . . but not
            including a statement of memory or belief to
            prove the fact remembered or believed unless
            it relates to the execution, revocation,
            identification, or terms of declarant's will.


                                    -23-
Fed. R. Evid. 803(3).

                To be admissible under the state-of-mind exception, the

declaration, among other things, "must mirror a state of mind,

which, in light of all the circumstances, including proximity in

time, is reasonably likely to have been the same condition existing

at the material time." United States v. Rivera-Hernández, 497 F.3d

71, 81 (1st Cir. 2007) (quoting Colasanto v. Life Ins. Co. of N.

Am., 100 F.3d 203, 212 (1st Cir. 1996)) (internal quotation marks

and citations omitted).           Because "disputes over whether particular

statements        come   within   the   state-of-mind    exception     are    fact-

sensitive, the trial court is in the best position to resolve

them."     Colasanto, 100 F.3d at 212.

                Russell's argument as to why Henderson's testimony should

have been admissible under Rule 803(3) is confusing.                   On the one

hand, he says that her testimony does not attempt to establish that

he   did    not    falsely     claim    he   was   unemployed   on   his   subsidy

applications; the testimony, he says, was simply to reflect his

state of mind in 2010 that he listed employment with French because

he was worried that if he did not, Boston Financial would see a gap

in his employment history and not hire him.              On the other hand, he

claims that Henderson should have been able to describe his mental

state      in    2010    to   explain    the    difference   between    his    2010

application to Boston Financial (which represented he was employed




                                         -24-
by French) and his previous subsidy applications (which represented

he was unemployed).

             The district court did not err in excluding Henderson's

testimony.     Rule 803(3) bars the introduction of "a statement of

memory or belief to prove the fact remembered or believed."

Henderson was prevented from testifying as to Russell's alleged

belief about his lack of recent work history and the impact it

would have on a prospective employer; as Russell admits, one

purpose of this testimony was to prove that Russell lacked recent

work history.    The court did not err in excluding this testimony.

             Even if, for argument's sake, the district court had

erred, any error was harmless.    "Erroneous evidentiary rulings are

harmless if it is highly probable that the error did not affect the

outcome of the case."      McDonough v. City of Quincy, 452 F.3d 8,

19-20 (1st Cir. 2006).       That requirement is satisfied here.

Henderson's testimony addressed why Russell said he was French's

employee on the 2010 application, when he claimed on his benefits

applications that he was not -- i.e., to avoid a gap in employment

which would concern a future employer.      Even though Henderson's

testimony on that specific point was excluded, both she and

Jennifer Holgerson, a human resources representative at Boston

Financial, testified about how they would perceive a substantial

gap in a job applicant's employment history.      Henderson, as the

director of an assisted living facility who hired employees,


                                 -25-
explained that she would view with skepticism any application that

had a four-year gap in employment.            Holgerson testified that such

a gap would raise "red flags" when reviewing a job application.

             In   his   closing     argument,    defense     counsel   exploited

Holgerson's testimony. He argued that Russell said he was French's

employee on his 2010 Boston Financial application because if he did

not, "he'd have to deal with a four-year employment gap," which as

Holgerson testified, "would raise red flags if there wasn't an

adequate explanation for it."             Thus, even without Henderson's

testimony addressing the reason Russell was worried when completing

the job application, the jury had learned from Holgerson, as

pointed out by defense counsel in his closing argument, that a

potential employer would be concerned about an applicant who had a

four-year gap in his employment.

                        IV.    Prosecutorial Misconduct

             Russell's prosecutorial misconduct claim attacks various

statements     made     by    the   prosecutor    in   his   closing   and   the

prosecutor's alleged reference to Russell's gambling when eliciting

testimony from a witness.           Because Russell raised no objection at

trial, we review for plain error.             See United States v. Kasenge,

660 F.3d 537, 541 (1st Cir. 2013).              Under that standard, Russell

must show that: "(1) an error occurred (2) which was clear or

obvious and which not only (3) affected the defendant's substantial

rights, but also (4) seriously impaired the fairness, integrity, or


                                       -26-
public reputation of [the] proceedings."                  Id. at 542 (quoting

United States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).               We will

reverse only if, in light of the entire record, the challenged

prosecutorial conduct "so poisoned the well that the trial's

outcome was likely affected." United States v. Henderson, 320 F.3d

92, 107 (1st Cir. 2003) (quoting United States v. Sepulveda, 15

F.3d 1161, 1188 (1st Cir. 1993)).                To make that assessment, we

consider:   "'(1)      the    severity    of    the   prosecutor's   misconduct,

including whether it was deliberate or accidental; (2) the context

in which the misconduct occurred; (3) whether the judge gave

curative instructions and the likely effect of such instructions;

and (4) the strength of the evidence against the defendants.'"

Kasenge,    660        F.3d    at   542        (quoting   United     States   v.

Nelson–Rodriguez, 319 F.3d 12, 38 (1st Cir. 2003)).                   With this

standard in mind, we turn first to the specific statements made by

the prosecutor at closing that Russell claims require reversal.

                  A.    The Prosecutor's Closing Argument

      1.    Alleged Reference to Russell's Failure to Testify

            Russell first contends that the prosecutor improperly

commented on his failure to testify by arguing: (1) "[w]hy do you

suppose the defendant would not want his name listed as treasurer"

of Old Stream Conservation during a time when he was telling Dirigo

that he was unemployed and had no income; (2) that the jury would

"know from his own job application that the defendant was being


                                         -27-
paid by Old Stream between 2007 and 2009, but there was not a

single paycheck deposited into the defendant's bank account during

that period of time"; and (3) that "[t]here's no indication in [the

call log] that Mr. Russell called up Dirigo Health and said, whoa,

wait a minute, what am I getting these benefits for?"                        Russell

recites   these     statements,      but    he     fails   to   explain     why    they

constitute improper commentary.

             In    assessing      whether     a    prosecutor      has     improperly

commented on a defendant's exercise of his Fifth Amendment rights

against self-incrimination, we typically look to "whether the

prosecutor's language shows a manifest intention to comment on the

defendant's failure to testify and whether the jury would naturally

and necessarily understand it to be a comment on the defendant's

failure to testify."         United States v. Barbour, 393 F.3d 82, 90

(1st Cir. 2004) (citing United States v. Wihbey, 75 F.3d 761, 769

(1st Cir. 1996)).         In doing so, we neither "lightly infer that a

prosecutor intends an ambiguous remark to have its most damaging

meaning" nor do "we assume the jury will draw from the comments the

most damaging meaning."           Id. at 91.

             In    this   case,    however,       Russell's     argument    that    the

prosecutor's statements improperly commented on his failure to

testify is undeveloped and unsupported by any reference to legal

authority.        It is therefore waived.            See Cruz v. Bristol-Myers

Squibb Co., PR, Inc., 699 F.3d 563, 572 (1st Cir. 2012).                            The


                                       -28-
prosecutor's statements cannot plausibly be construed as comments

on Russell's failure to testify.             But even if the comments were

improper (and, again, we do not see how they were), they did not

likely affect the outcome of the trial. See Henderson, 320 F.3d at

107.   The comments were made once and not elaborated upon, and

defense counsel did not timely object to the comments, which, as

our case law suggests, makes it less likely the remarks infected

the jury.     See United States v. Shoup, 476 F.3d 38, 44 (1st Cir.

2007); United States v. Procopio, 88 F.3d 21, 31 (1st Cir. 1996).

             Any potential influence on the jury was mitigated by the

jury   instructions,      which   repeated     the    government's   beyond-a-

reasonable-doubt burden, and stated that the defendant had no

obligation to testify, and that the jury should draw no inference

from   his   choice.      In   both   his     preliminary    and   final   jury

instructions, the judge instructed the jury that the lawyer's

comments and closing arguments were not evidence, and that it was

to decide the facts from the evidence presented.               We assume the

jury   followed   these    instructions.        See    Morales-Vallelanes    v.

Potter, 605 F.3d 27, 34-35 (1st Cir. 2010).             Finally, the evidence

of Russell's guilt was strong, including the renewal subsidy

applications indicating Russell was not employed or receiving any

income and the witnesses who testified that Russell was seen

working in some capacity for French during that time.




                                      -29-
             Thus, the prosecutor's comments were not significant

enough to affect Russell's rights or seriously impair his trial.

              2.    The Conspiracy Theory Related Comments

             Russell next argues that the prosecutor made multiple

comments which, taken together, improperly insinuated that Barbara

French, Malcolm French, French's employees, Russell, and others

conspired to hide damaging evidence (that Russell was working and

being paid under the table) from the government.         The prosecutor's

closing did not explicitly argue that such a conspiracy existed.

Russell nonetheless claims that the comments alluded to one, and

that because the evidence presented at trial did not support a

conspiracy theory, the comments somehow amounted to prosecutorial

misconduct.

                   a.   Malcolm French and Barbara French

             We start with Russell's argument that the prosecutor

improperly    commented     on   the   Frenches'   "failure   to   testify,"

alluding to a conspiracy between the Frenches and Russell.10 During

his closing argument, the prosecutor said:

             Now, Boston Financial has somebody check his
             references. You heard Ms. Holgerson explain
             the practice and procedure that Boston
             Financial follows every single time somebody


     10
      Russell says that by attributing certain statements to the
Frenches and drawing the image of a conspiracy between them and
Russell, the prosecutor commented on the Frenches' failure to
testify. Because there are no Fifth Amendment implications here,
we do not see how the prosecutor's comments could have been
improperly referencing the Frenches' failure to testify.

                                       -30-
           applies for a job. Mr. Russell knew that they
           were going to check his references. He signed
           a release authorizing Boston Financial to
           contact his references . . . . He provided
           Malcolm French's name and telephone number,
           and you know from Ms. Holgerson that it is
           Boston Financial's practice to check the
           references before hiring and that they
           followed that practice in this case.

The prosecutor then went on to make the following statement:

           Ms. Holgerson [from Boston Financial]. . . told
           you . . . that if she had received information
           contrary to what was disclosed in the
           application, she would have questioned Mr.
           Russell about it. She also told you she never
           did because she never had to . . . . It is fair
           for you to infer from that evidence and from
           Ms. Holgerson's testimony that Malcolm French
           confirmed that the defendant worked for Old
           Stream Conservation between 2007 and 2009.

           Russell argues this latter comment was improper for two

reasons.    First, he claims Holgerson never said any of this.

Second, he says that because Malcolm French is the only one who

could have confirmed whether Russell worked for him, asking the

jury to infer from Holgerson's testimony that French confirmed

Russell's employment amounted to improper comment on French's

failure to testify. A look at both the prosecutor's statements and

Holgerson's   testimony    at   trial    show   that   the   prosecutor's

description of Holgerson's testimony was accurate.

           Holgerson testified that a third-party vendor, Sterling

Financial ("Sterling"), conducts background checks on all Boston

Financial applicants.     The background check includes an employment

reference check.     Holgerson explained that if Boston Financial

                                  -31-
cannot confirm a candidate's employment history, it will "reach

back out to the candidate and do some research with them, ask for

proof of employment or an explanation."            And if it cannot confirm

that somebody worked where they said they worked, the discrepancy

would be brought to her attention.        Holgerson said that it is her

practice to follow up on such information and that she would not

ignore that type of information and extend a candidate an offer.

            When it came to Russell's application, Boston Financial,

according to Holgerson, followed the same hiring process.                She was

personally involved in that process; she reviewed Russell's resume,

conducted his phone screening interview, scheduled him to interview

with a manager, and extended him an offer.              Holgerson testified

that Sterling ran a background check on Russell (which included the

employment reference check) and that she never heard from Sterling

that there was a problem with Russell's background check.

            In light of Holgerson's testimony, we see no error in the

prosecutor's statements that Holgerson said she would have known if

the    employment   reference     check      on      Russell     revealed      any

discrepancies.      The prosecutor's statement that Holgerson would

have   questioned   Russell     about   it     was    just     another   way    of

summarizing Holgerson's testimony that she would have followed up

on this type of information.      Stating that it was fair for the jury

to infer from Holgerson's testimony that Malcolm French confirmed

Russell's   employment   with    French   in      connection     with    the   job


                                   -32-
application to Boston Financial had nothing to do with French's

failure to testify.        The inference that French confirmed Russell's

employment with him can be drawn from Holgerson's testimony about

Boston Financial's hiring process as it applied to Russell.

            Moving on to Russell's challenge to the prosecutor's

comments    about   Barbara    French,    Russell     takes   issue    with   the

prosecutor's statement that she "conveniently failed to send in the

monthly    Cold   Stream    Contracting     general   ledger"    for   January,

February, and March 2007.        We see no impropriety.         The prosecutor

was "entitled to draw the jury's attention to the balance of

evidence on contested issues."        United States v. Stroman, 500 F.3d

61, 65 (1st Cir. 2007).          The Frenches' accountant, Gail Davis,

testified that Barbara French did not send her the general ledger

(which Barbara French managed) for January, February, March, or

April 2007. Even though the government focused Davis on whether or

not she was sent those ledgers (regardless of the reason), Davis

testified that Barbara's operating system had crashed because she

had been using an outdated operating system which in turn prevented

her from sending the ledgers (corresponding to January, February,

and March 2007).

            Davis further testified that the newer operating system

generated checks the same way the older system did.              When shown a

copy of a check from Cold Stream Contracting to Griffin Greenhouse

dated March 16, 2007, Davis confirmed that the date of the check


                                     -33-
indicates it would have been generated even under the older

operating system. And when asked whether she would know about such

cash transactions, Davis testified that she would only know about

them   if   the   Frenches   spoke   to   her   about   them   or   if   those

transactions were documented on the ledger.         It was up to the jury

to decide whether Barbara French did not send Davis the ledgers for

January, February, and March 2007 (given the evidence of the check

to Griffin Greenhouse) because there were transactions she did not

want Davis to know about or whether the ledgers were not delivered

to Davis due to an operational system malfunction (given Davis's

testimony on that point). The prosecutor's remark merely attempted

to urge the jury to draw the reasonable inference that Barbara

French intentionally failed to send Davis the ledgers in light of

the evidence that Cold Stream made check payments that were neither

noted on the ledger nor shared with Davis.

                  b.   Testimony of French's Accountant

            We find no merit in Russell's additional claim that the

prosecutor's remarks overstated Davis's testimony. In arguing that

the evidence established that Russell was being paid in cash by

French in 2007, 2008, and 2009, the prosecutor said:

        The evidence establishes that Cold Stream was
        dealing in cash at Griffin Greenhouse.         Old
        Stream has cash being deposited into its account.
        We know that none of this cash is going through
        their   books   and   records;   Malcolm's    paid
        accountant told you that and established that for
        you.   She told you that if Malcolm was paying
        expenses in cash and not withdrawing the cash

                                 -34-
        from the bank account and not telling her about
        it, she would have no reason to know about it
        . . . .

The   prosecutor's       summary    was   a    fair   representation      of    the

accountant's testimony. When asked about cash withdrawals from the

Cold Stream account, Davis testified that there was only one cash

withdrawal in the three-year period (from 2007 to 2009) for $200 or

$500 to make a cash payment to an oil company.            According to Davis,

if Cold Stream had told her it "kept cash on-hand," she "would know

about it."    Davis also said that if Cold Stream had any cash on-

hand, it would have to be reported on its tax returns; she did not

know of any cash on-hand listed on Cold Stream's tax returns.

                                   3.   "Bagman"

            Russell next takes issue with the prosecutor's statement

that "[t]he defendant acting as the bagman dropping off bags of

cash . . . [t]his is how Mr. [Jerald] Davis remembered Mr.

Russell." Russell says that in addition to the fact that Davis did

not   use   the   term    "bagman,"     the    term   bagman   conjures    up   an

impermissible unsavory connotation that warrants a new trial.                   We

disagree. The prosecutor's comments referring to Davis's testimony

that he remembered Russell dropping off bags of cash was consistent

with Davis's testimony.       Davis testified that Russell paid $9,000

to $11,000 in cash for truckloads of soil and multiple bags of

fertilizer from Griffin Greenhouse.            Davis said Russell brought in

the cash in a Ziploc bag on more than one occasion.                 When asked


                                        -35-
what stood out the most in Davis's mind about Russell, Davis said,

"The cash."

           We       find   nothing   inappropriate    about   using   the   word

"bagman" to describe Russell, when Davis in fact testified that

Russell purchased materials from Griffin Greenhouse with cash

stuffed   in    Ziploc      bags.     Because   the   prosecutor's      comments

reflected a fair interpretation of Davis's testimony, they did not

constitute prosecutorial misconduct.11

               B.    The Prosecutor's References to Gambling

           Russell makes one last claim of misconduct based on the

prosecutor's        cross-examination     of    Russell's     friend,    George

Hartmann. The prosecutor asked Hartmann about the last time he had

seen Russell.        Hartmann responded that he had dinner with Russell


     11
      We also reject Russell's cursory argument that the prosecutor
attempted to rope in to the conspiracy Henderson (Russell's wife)
and French's employees by misusing their grand jury testimony.
Russell says the prosecutor improperly began his cross-examination
of Henderson by asking her if she remembered her grand jury
testimony, instead of first asking her a question which might have
revealed she needed her memory refreshed with her grand jury
testimony.   Russell further claims the prosecutor's imaginary
conspiracy theory was apparent by his statements in closing about
the differences between the grand jury testimony of Fogg, Benson,
and Webber (all French employees), and their testimony at trial.
Russell's reply argues that misusing the grand jury testimony in
this way was a deliberate attempt to mischaracterize witness
testimony. Russell neither presents any developed analysis nor
references any relevant case law to support his claims. We decline
to address such undeveloped arguments. See Colón v. R.K. Grace &
Co., 358 F.3d 1, 5–6 (1st Cir. 2003) ("It is not this court's role
to assemble a coherent argument for one side merely because
evidentiary pieces are mentioned somewhere among the factual
recitations and the topic sentence of the argument is supplied in
the argument section of the brief.").

                                       -36-
the previous evening at "Hollywood Slots."             Russell says this

testimony amounted to an impermissible reference to gambling.             The

prosecutor's line of questioning had nothing to do with gambling.

The questions focused on what Hartmann and Russell discussed at

dinner, who else was there, what Hartmann and defense counsel

discussed   the   night   before,    and    other   matters   unrelated    to

gambling. The other instances in which Russell says the prosecutor

improperly raised the gambling issue (after the court had told him

that introducing a gambling issue into the case may be prejudicial)

occurred outside of the jury's presence -- namely, at side bar

during the testimony of Russell's first wife, after voir dire of

his current wife, Henderson, and at the end of the second day of

trial. Russell points to no other time during which the jury heard

any testimony by witnesses about Russell's gambling.

            In   sum,   neither   the   prosecutor's   statements   during

closing arguments nor his questions in eliciting testimony from

Hartmann necessitate reversal.

                                  CONCLUSION

            For the aforementioned reasons, we affirm the judgment

below.




                                     -37-